 In the Matter of TURNER MANUFACTURING COMPANYandINTERNA-TIONAL MOLDERS AND FOUNDRY WORKERS UNION OF N. A., A. F. OF L.Case No. 5-R-1560.-Decided July 13, 1944Scott cf' CollierbyMr. John A. Scott,of Statesville, N. C., for theCompany.Mr. F. E. Long,of East Point, Ga., andMr. John Montgon ery,ofStatesville, N. C., for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed' by International Molders and FoundryWorkers Union of N. A., A. F. of L., herein called the Union, alleg-' ing that a question affecting commerce had arisen concerning therepresentation of employees of Turner Manufacturing Company,Statesville, North Carolina, herein called the Company;'the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before George L. Weasler, Trial Examiner.Said hearing washeld, at Statesville, North Carolina, on June 5, 1944.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial. error andare hereby affirmed.All parties were afforded an opportunity to filebriefs'with the Board.Upon the entire record in the case, the Board makes-the following:FINDINGSor. FACT1.THE BUSINESS 'OF THE COMPANYTurner Manufacturing Company,,a, North Carolina corporation,is engaged in , the manufacture, assembly. and sale of .peanut pickers,and other farm machinery, at 'its sole plant and' offices located, atStatesville, North Carolina.During 1943 it purchased raw materials,57 N. L.R. B., No: 46.—^.251, 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDincludipg lumber, steel, pig iron, scrap, and castings, valued' at $306,-713.16, of which approximately 75 percent was shipped into the Stateof North Carolina from points outside the State.During the sameperiod it sold machinery and equipment valued at $721,135.42, ofwhich approximately 75 percent was shipped' to points outside theState.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION' INVOLVEDInternationalMolders, and Foundry Workers Union of N. A:affiliated with the American Federation of Labor, is'a labor organiza-tion admitting to membership employees of the Company.III.THEQUESTION CONCERNING REPRESENTA'IONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its foundry eliiployees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) arid, Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT-The Union seeks a unit' composed of all foundry employees, ex- -cluding,clerical and supervisory personnel.The Company. contendsthat the appropriate unit should include all production and mainte-nance employees of the Company.The foundry is a separate depart-ment housed in a building of its own. The, skills of foundry em-'ployees are distinct from those of employees'in other departmentsof the factory, and employees are not transferred from the foundryto other departments,'or vice'versa.There is no history of collectivebargaining in the plant.The Union has confined its organizational.activitiesto employees'in the foundry and, so far as appears from therecord, no other union is attempting to organize the employees of tl}e, 'Company.We have held `many` times that foundry workers mayconstiute a separate unit appropriate for the_ purposes of collectivebargaining.2'"The Field'Examiners reportedthat the U$ion submitte'd''30 authorization cards 29 ofwhichibore apparently;genuine original signatures;'that the names,of.29 persons- appearingon,the cards were listedlon the Company's,pay. roll of April27, 1944, whichcontained thenames of 35'employees`in 'the appropriate unit ;'and that the cards' were all dated 'inApril,1944.2 SeeMatter of National Bearing Metals Corporation,48 N. L. R. B. 418;Matter ofMaryland,-Sanitary, Manufacturing,Corporation,. 53 N.L.R. B. f490;,Matter of Goslin-Birniingham Manufacturing Company, Inc.,55 N. L.R. B. 304. TURNER MANUFACTURING COMPANY253We find that all employees in the foundry, excluding clerical workers,foremen, and'all other" supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection .3DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with, Turner Manu-facturing Company, Statesville, North Carolina, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees- who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States, who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause, and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedby International Molders and Foundry Workers Union of N. A.,affiliated with the American Federation of Labor, for the purposesof collective bargaining.9The Union's request to be designated on the ballot as International Molders andFoundry Workers Union of N. A is hereby granted.